HALL, Judge.
Appellant, John W. Tomlinson, appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
Appellant's sole allegation is that the trial court failed to give him the correct credit for time served. Appellant alleges that he served two, one-year sentences in the county jail, but he only received credit for four hundred and eighty-six days. Appellant’s allegations, if true, would entitle him to relief under his Rule 3.850 motion.
Appellant is entitled to credit for jail time served from the date of his arrest until the date of sentencing. Zulla v. State, 404 So.2d 202 (Fla. 2d DCA 1981).
We remand this case to the trial court to either hold a hearing to determine the correct amount of time served or to deny appellant’s motion and attach those portions of the record which refute appellant’s claim.
SCHEB, A.C.J., and SCHOONOVER, J., concur.